Citation Nr: 9928792	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of a March 1999 Board remand which requested that the 
veteran be scheduled for a hearing with a Member of the Board 
on Travel Board.  That development has been completed and 
this claim is again before the Board.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Court has also held that VA has a duty to obtain records 
from the Social Security Administration where the veteran has 
indicated that he is receiving disability benefits.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Block v. 
Brown, 7 Vet. App. 343 (1994).  At his personal hearing 
before the undersigned, the veteran indicated that he was 
receiving disability benefits from the Social Security 
Administration.  Therefore, the Board feels that those 
records should be obtained and associated with the veteran's 
claims folder.

Accordingly, this case is REMANDED for the following 
development:

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


